SEITZ, Circuit Judge,
dissenting.
I agree with the majority that, in light of Sun Oil Co. v. Wortman, — U.S. -, 108 S.Ct. 2117, 100 L.Ed.2d 743 (1988), its earlier opinion imposing substantive due process limitations on a state court’s application of its own statute of limitations lacks continuing vitality. The majority goes on, however, to construe the transfer statute (1404(a)) in the present context to require transferee forum’s statute of limitations to be applied by the transferee court. Once again, I regretfully find myself unable to agree.
In its earlier opinion in this case, the majority, for whatever reason, did not first address the defendant’s contention that the transfer statute did not require the transferee forum to apply the transferor forum’s statute of limitations when the trans*37fer motion was made by the plaintiff in the present context. Because I disagreed with the majority’s resolution of the constitutional issue, I reached and rejected the defendant’s statutory position. Ferens v. Deere & Company, et al., 819 F.2d 423, 427-28 (3d Cir.1987), vacated, — U.S. -, 108 S.Ct. 2862, 101 L.Ed.2d 898 (1988). I continue to believe that analysis is correct and am content to summarize those views here.
It is undisputed that when plaintiffs filed suit in the Southern District of Mississippi, it was a permissible forum insofar as personal jurisdiction and venue were concerned. When plaintiffs filed a motion in that court under section 1404(a) to transfer the action to the Middle District of Pennsylvania, they were asking, in terms of section 1404(a), that the transfer be granted “for the convenience of parties and witnesses, [and] in the interest of justice.” It contains no language limiting its availability to defendants. But there is a much more important reason not to import into the transfer statute a change of law provision where a plaintiff is concerned. The objective of the transfer statute is solely trial convenience. Its use has nothing to do with change of law. Van Dusen v. Barrack, 376 U.S. 612, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964). The Supreme Court has made this perfectly clear by emphasizing that the sole purpose of the transfer statute is to change the courtroom. As recently as June of this year, the Supreme Court stated, albeit in a different context,' that “Section 1404(a) is doubtless capable of classification as a procedural rule; and, indeed, we have so classified it in holding that a transfer pursuant to § 1404(a) does not carry with it a change in the applicable law.” Stewart Organization v. Ricoh Corp., — U.S.-, 108 S.Ct. 2239, 2245, 101 L.Ed.2d 22 (1988).
I conclude, as I did in my earlier dissent, that section 1404(a) contains no language expressing an intent to exclude a plaintiff from invoking it. More to the point, it does not provide for a change of law when a case is transferred at the instance of a plaintiff.
Apparently, the sole justification for the majority’s position seems to be that to allow a plaintiff to invoke section 1404(a) is to permit “forum shopping.” The use of this epithet here does not withstand analysis. Forum shopping refers to choosing the most favorable place to bring suit, whether as a matter of substance or procedure. K. Redden & E. Yeron, Modern Legal Glossary 213 (1980). Thus, it implicates some choice. Here plaintiffs had no choice at the time they decided to sue. Mississippi provided the only available forum given the pertinent statutes of limitations. Theirs was a classic Hobson’s Choice. Consequently, the act of filing suit in Mississippi, the only available forum, did not constitute forum shopping as that term is usually understood.
Did the action of plaintiffs in moving for a transfer under section 1404(a) involve any form of forum shopping? Since “a transfer under 1404(a) does not carry with it a change in the applicable law,” one may ask how forum shopping is even relevant. The granting of the motion did not give plaintiffs a substantive or procedural benefit they did not already have in Mississippi. Stewart Organization, Inc. v. Ricoh Corp., 108 S.Ct. at 2245. Indeed, the only benefit which the plaintiffs can be said to enjoy is one that they share in common with the defendants; namely, that the litigation be conducted in the most convenient forum for those concerned.
I conclude where I began. Forum shopping is irrelevant to the objectives of the transfer statute because a transfer gives a plaintiff no procedural or substantive right he did not already possess.
I would reverse the judgment of the district court.